OPINION — AG — EXPENDITURES SUCH AS ITEMIZED IN THE AUDIT REPORT, RELATING TO FEDERAL AREA REDEVELOPMENT ACTIVITIES, MAY NOT LAWFULLY BE MADE OUT OF THE FUNDS OF THE STATE INSURANCE FUND, AND YOUR QUESTION IS NEGATIVE. CITE: 85 Ohio St. 1961 131 [85-131], 85 Ohio St. 1961 133 [85-133](2), 85 Ohio St. 1961 132 [85-132], 85 Ohio St. 1961 139 [85-139] [85-139], 74 Ohio St. 1961 500.2 [74-500.2], OPINION NO. OCTOBER 5, 1961 — CHIEF OF REGULATED DRUG ENFORCEMENT, 85 Ohio St. 1961 133 [85-133](6) (CHARLES NESBITT)